Citation Nr: 1615648	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include arthritis of the knees.

2.  Entitlement to service connection for arthritis of the hands, to include as secondary to service-connected residuals of a transverse fracture at the base of the phalanx, left fifth finger, with minimal traumatic arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions dated in April 2011 and September 2012 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The Board remanded the instant matters in January 2015.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for a bilateral knee disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that additional evidence, namely February 2016 VA scars and ears Disability Benefits Questionnaire reports, were added to the record after the issuance of the December 2015 supplemental statement of the case (SSOC).  The Veteran has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  However, such documents are not relevant to the claim decided herein and a waiver is therefore not required. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to service connection for arthritis of the hands is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A bilateral knee disorder, to include arthritis of the knees, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder, to include arthritis of the knees, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.           §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2012 letter, sent prior to the September 2012 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim for a bilateral knee condition as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in August 2012; however, the Board previously found such to be incomplete or inadequate and thus insufficient to adjudicate the instant claim.  As a result, a VA examination was conducted in May 2015 and an addendum opinion was obtained in December 2015.  The December 2015 addendum opinion, in particular, included an etiological opinion as to the claimed disorder and the medical opinion provider based his conclusions on a review of the record, which included a review of the May 2015 VA examination report.  In addition, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion regarding the issue decided herein has been met.  

The Board further finds that the AOJ has substantially complied with the January 2015 remand directives by obtaining the Veteran's updated VA treatment records, and obtaining a VA examination with opinion adequate to decide the instant claim.  Therefore, no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in August 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2014 hearing, the presiding Acting Veterans Law Judge enumerated the issue on appeal, i.e., service connection for a bilateral knee disorder.   Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral knee disorder, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his bilateral knee disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining the Veteran's updated VA treatment records as well as an examination and opinion to determine the nature and etiology of the Veteran's arthritis of the knees.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b), relating to continuity of symptomatology, can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current bilateral knee disorder is the result of his service.  During an August 2014 hearing, the Veteran testified regarding his in-service knee injury and argued that this knee injury sustained during basic training resulted in his current bilateral knee disorder.

Service treatment records contain the report from a January 1957 service separation physical examination, which found the Veteran's lower extremities to be normal.  However, the Veteran reported a trick right knee secondary to trauma in basic training at this examination.

Post-service treatment records contain a September 1984 VA treatment note which reflects the Veteran's complaints of left knee pain and swelling.  An August 1993 VA treatment note reflects the Veteran's complaints of right knee pain.  A May 1994 VA treatment note reflects an assessment of degenerative joint disease of the knees.

An August 2012 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports that he sustained an injury to the right knee during basic training and that he got better over time from that injury.  Following a physical examination, the examiner noted the Veteran did have a right knee complaint while in service and now had bilateral knee arthritis.  The examiner opined that the Veteran's current knee condition was less likely as not related to the complaint of a "trick knee" while on active duty and was more likely due to age related arthritic changes.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  This opinion is therefore entitled to little, if any, probative weight. 

A December 2012 opinion from Dr. G. N., a private internist, indicates that the Veteran injured his knees while in Korea in 1955.  The physician opined that, after reviewing the Veteran's military records and the current condition of his knees, these conditions were directly related.  However, no rationale was provided for this opinion.  Id.  This opinion is therefore entitled to little, if any, probative weight. 

In September 2014, Dr. G.N. provided another opinion in support of the Veteran's claim.  He stated he had reviewed all of the Veteran's service treatment records as well as post-service treatment records and was able to confirm that the Veteran injured his knees in 1955 while in Korea.  He also stated the Veteran developed degenerative arthritis because of the injury and that the condition had progressed over the years.  Dr. G.N. further opined that it was more likely than not that the Veteran's in-service knee injury had caused his osteoarthritis and that his disability had progressed through the years to its current state.  However, although Dr. G.N. stated he reviewed the Veteran's service treatment records prior to rendering his opinion, the Board notes that those records reflect only the Veteran's reports of a trick right knee in service.  Dr. G.N. did not address this fact that the Veteran specifically referred only to a right knee injury in the service separation examination while, had both knees been injured, notation of the other knee would be expected.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  Therefore, this opinion was based upon an inaccurate factual premise, namely that the Veteran had complained of a bilateral knee injury while in Korea.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is therefore entitled to little, if any, probative weight.

A May 2015 VA DBQ report reflects the Veteran's reports of having knee problems since separating service.  Following a physical examination and a review of the claims file, a diagnosis of bilateral degenerative arthritis was made.  The examiner opined that the Veteran's arthritis of the knees was less likely than not due to the "trick" knee complaint in the military, and at least as likely as not due to age related changes, which may be aggravated by wear and tear on the knees in service.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  To the extent that the May 2015 VA examiner also suggested that the Veteran's current bilateral knee disorder "may" have been aggravated by his service, the Board notes that his opinion was phrased in speculative terms (i.e., "may").  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Court held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  This opinion is therefore entitled to little, if any, probative weight. 

In a December 2015 VA addendum opinion, a VA medical opinion provider found that the condition of a "trick" knee, as noted within the service treatment records, was nonspecific and self-limiting and had resolved on active duty with no significant findings on active duty or evidence of an underlying current or future chronic condition.  The medical opinion provider therefore opined that any current knee condition was less likely than not related to the Veteran's active duty.  He indicated that this opinion was based on his review of the evidence in conjunction with the medical literature.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from service in January 1957.  In this case, the clinical evidence shows an assessment of degenerative joint disease of the knees in May 1994.  As such, presumptive service connection is not warranted for arthritis.  38 U.S.C.A.     §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, based on the aforementioned evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  While the evidence of record shows that the Veteran has a currently diagnosed bilateral knee disorder, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the December 2015 VA medical opinion provider's opinion that the Veteran's bilateral knee disorder was less likely than not related to service as the in-service injury was nonspecific, self-limiting and resolved on active duty with no significant findings and no evidence of an underlying current or future chronic condition.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   No contrary probative medical opinion is of record.

The Board notes that the Veteran and his representative have generally contended that his current bilateral knee disorder is related to his service, to include an in-service injury.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is competent to describe his in-service injury and a continuity of symptomatology and his representative is competent to describe his observations regarding the Veteran's symptoms.  However, as to the etiology of the bilateral knee disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of degeneration of the knee involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his representative regarding the etiology of his bilateral knee disorder to have little probative value as neither is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the December 2015 VA examiner who has the necessary training and medical knowledge to competently speak to the issue at hand are highly probative. 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his purported in-service knee injury and his current bilateral knee disorder.  In contrast, the December 2015 VA medical opinion provider took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service knee pain and the current nature of his bilateral knee disorder.  Therefore, the Board accords greater probative weight to the December 2015 VA medical opinion provider's opinion.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has, in various statements, reported continuous knee problems since separating from service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.

In this regard, the Veteran reported only right knee problems at his January 1957 service separation physical examination.  He reported left knee pain and swelling for three days and/or ten days without trauma in a September 1984 VA treatment note.  Moreover, he reported that he had hurt his knees at work in approximately 1987 or 1988 in an October 1992 VA treatment note and that his knee symptoms had been present for three weeks.  The Board notes that the September 1984 and October 1992 statements were made many years prior to the filing of the instant claim for service connection, and are highly probative as they were made during the course of treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In addition, in an April 1994 VA examination, the Veteran reported that he had injured his right knee in basic training and that he had reinjured the knee approximately eight years ago when he fell from a loading dock.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding a continuity of symptomology and his in-service onset of left knee symptoms to not be credible.

Consequently, the Board finds that the Veteran's bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's discharge from his service and, therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for a bilateral knee disorder, to include arthritis of the knee, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for arthritis of the hands so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R.          § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran contends that he broke his hand during service when rocks fell onto his hand while setting up a gun in Korea.  In January 2015, the Board remanded this claim to obtain an opinion as to whether the diagnosed arthritis of the hands was associated with service and/or the service-connected left fifth finger fracture.  Such an opinion was obtained in May 2015 and an addendum opinion was obtained in December 2015.  A May 2015 VA examiner opined that the Veteran's arthritis in the hands was due to degenerative arthritis, which was at least as likely as not due to age related changes, which was at least as likely as not aggravated by the service connected left fifth finger injury.  The December 2015 VA medical opinion provider then opined that any condition of the left fifth finger was separate and unrelated to any finding of degenerative arthritis as noted within this Veteran.  The December 2015 VA medical opinion provider also opined that it was less likely than not that the left fifth finger condition was aggravated beyond its natural progression.  However, these etiology opinions contained no rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, on remand, such an addendum opinion addressing the etiology of this disability should be obtained.

Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated from April 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the claims file, to include a copy of this remand, to the December 2015 VA medical opinion provider for an addendum opinion.  If the provider who drafted the December 2015 VA medical opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral hand degenerative arthritis had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service, to include the reported hand injury in Korea?

b)  If not, was such caused OR aggravated by the Veteran's residuals of transverse fracture, base of proximal phalanx, left fifth finger, with minimal traumatic arthritis?

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


